DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitation “aeration apparatus” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “apparatus” coupled with functional language “aeration” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 19 and 20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: at least one aerator, a frame fluidly connected to the at least one aerator, and an aeration source fluidly connected to the frame (See [0010]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “positioning an aeration apparatus within a wastewater source;” followed by the step of “installing a frame and at least one aerator connected to the frame in the aeration apparatus.”  It is unclear what this step of “installing” covers since the aeration apparatus as interpreted under 112(f) already is considered to include a frame and at least one aerator connected to the frame.
Claim 19 recites “directing wastewater into the aeration apparatus.” It is unclear what this means since the aeration apparatus as interpreted under 112(f) includes a frame, aerators, and a aeration source fluidly connected to the frame.  The aeration 
Claim 19 recites “directing wastewater out of the aeration apparatus.” It is unclear what this means since the aeration apparatus as interpreted under 112(f) includes a frame, aerators, and a aeration source fluidly connected to the frame.  The aeration apparatus is used to deliver the aeration gas by using positive pressure to direct it out of the aeration apparatus but wastewater is not directed out of the apparatus.
Claim 19 recites “removing the frame and at least one aerator from the aeration apparatus;” followed by “removing the aeration apparatus from the wastewater source.”  It is unclear what the step of “removing the aeration apparatus...” covers since after removing the frame and at least one aerator from the aeration apparatus, the aeration apparatus would no longer constitute a the aeration apparatus within the meaning of the claim as interpreted under 112(f).
Claim 20 is rejected for is dependence on an indefinite claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0213124 to Takabatake et al. (“Takabatake”).
As to claim 1, Takabatake teaches an aeration apparatus comprising:
at least one aerator (4 in the Figs. and see [0068]),
a frame fluidly connected to the at least on aerator (5/5L/5R as well as 6L/6R in the Figs. and see [0068]); and
an aeration source fluidly connected to the frame (7 is a blower),
wherein the aeration source is configured to deliver air to the at least one aerator via the frame to oxidize the fluid held in the at least one aeration chamber (See in Figs.  and see at least [0068]).
As to claim 2, Takabatake teaches an apparatus of claim 1, and further teaches wherein the at least one aerator is positioned in the at least on aeration chamber (See in the Figs.).
As to claim 3, Takabatake teaches the apparatus of claim 1, and a shutoff valve having on-off positions is taught (See [0060]).
As to claim 6, Takabatake teaches the apparatus of claim 1, and further the aerator comprises at least one aperture (See [0079] the aerator provides pores, holes, or slits, which are considered to meet the term aperture).
(See [0071]-[0071] the gas supply unit 7 is fluidly connected to the frame and supplies air to the frame and then to the aerators.  Further a “cylinder” is contemplated, which a person having ordinary skill would understand to mean a compressed gas cylinder).
As to claim 8, Takabatake teaches the apparatus of claim 1, and further provides that there is a line between the gas source and the portion which is flexible (See Fig. 2, the elastic sheet 16 connects the main portion of the aerator tube  to the branch pipe 6, with the fixing member 6; and see also [0082]-[0083]).

Claim(s) 10-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0138070 to Dimitriou et al. (“Dimitriou”).
As to claim 10, Dimitriou teaches an aeration apparatus, comprising:
a front wall (3), a rear wall (13), a first side wall (See in Figs. 1-4, a first side wall is shown between the front and rear walls), a second side wall (See in Figs. 1-4, a second side wall is shown between the front and rear walls), and a bottom wall (See in Figs 1 and 3, a bottom wall is shown) defining an inner cavity (See in Figs. 1-4 an inner cavity is defined by 33, 34, 35, 6);
at least two baffles positioned within the inner cavity to define at least three aeration chambers within the inner cavity (4, 30, 31, 44, and 45 divide the chamber into 33, 34, 35, and 6 as distinct aeration chambers); and 
(See 7 in Figs. 1-4),
wherein a first baffle extends from the bottom wall to a position below an upper surface of the aeration chamber (30), and a second baffle extends from the upper surface of the aeration chamber to a position above the bottom wall (31).
As to claim 11, Dimitriou teaches the apparatus of claim 10, and further provides for five baffles spaced apart from one another in the chamber (See 7, 30, 31, 44, and 45).
As to claim 12, Dimitriou teaches the apparatus of claim 11, and further provides for the baffles at alternating eights (See at least 30, 31, 40, and 45 which alternate top and bottom).
As to claim 13, Dimitriou teaches the apparatus of claim 10 and shows that the baffles extend across the width of the apparatus (See in Fig 4 the baffles extend from the first to the second side wall).
As to claim 14, Dimitriou teaches the apparatus of claim 10, and further shows that the distance between the first and second baffles is shorter than a distance between of the first and second baffles and a third baffle positioned in the aeration chamber (See in Figs. 3 and 4 First and second baffles walls 4 and 30 are separated by a distance which is shorter than the distance between first and third walls 4 and 31, since wall 30 is located between the first and third walls).
As to claim 15, Dimitriou teaches the apparatus of claim 10, and further provides that the inlet port is defined in the front wall, and wherein the second baffle is positioned proximate to the inlet port (See 2 in 3 in Figs. 3 and 4, and see 30 which is the second baffle and is disposed proximate to the inlet port since it is nearer to the inlet than the rear wall.  Although baffle 4 is interposed between the second baffle and the inlet, this is considered to fall within the scope of the claims since in applicants disclosed invention first wall 68a is interposed between the second wall and the front wall).
As to claim 18, Dimitriou teaches the apparatus of claim 10, and further provides that the aeration source is fluidly connected to the aerators to supply a pressurized fluid to the aeration chamber (See 9 in Fig. 4 and see [0012], air header supply pressurized air to the aerators 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takabatake.
As to claim 4, Takabatake teaches the apparatus of claim 1, and Takabatake provides that a releasable connection is provided between a portion of the frame and the at least one aerator (See [0137], the location of diffusers is changeable and therefore the diffusers are considered to be releasable), 
wherein the releasable connection is configured to permit removal of a portion of the frame to which the at least one aerator is connected from a remaining portion of the frame (See in Fig. 6C,  the branch pipes of the frame 6R/L are shown disconnected from the gas supply pipes in Fig. 6). 
Although Takabatake does not mention that the portion of the frame (6R/6L) is removable from the rest of the frame (5R/5L), a person having ordinary skill would have recognized that making the branch pipes separable from the supply pipes provides for the rearrangeability contemplated by the Takabatake reference and also allows for maintenance and replacement of the diffusers and/or the branch pipes.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to make the branch pipes removable from the supply pipes in Takabatake in order to achieve the predictable result of rearrangement of the diffuser locations as well as providing for maintenance and replacement of the diffusers and/or branch pipes.  See also MPEP 2144.04(V)(C), making elements found in the prior art separable is considered to be prima facie obvious if it were considered desirable for any reason to do so.
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takabatake in view of U.S. Patent No. 6,264,176 to Dickman et al. (“Dickman”).
As to claim 5, Takabatake teaches the apparatus of claim 1, but does not mention that there is at least one weighted anchor connected to the at least one aerator.  Dickman is directed to a device for aerating water using diffusers (See Dickman abstract and see in Figs.).  Dickman provides for a weighted anchor attached to the aerator (See 31 in Figs. 2 and 3).  Dickman explains that the use of a weighted anchor facilitates providing the diffuser at the desired depth within the aerated liquid during use (See col. 5 lines 1-15, and see also col. 6 lines 20-25).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide at least one weighed anchor connected to at least one aerator in Takabatake in order to provide for the diffusers being held at the desired depth in the liquid being treated as taught by Dickman.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takabatake in view of U.S. Patent No. 4,810,377 to Kato et al. (“Kato”)
As to claim 5, Takabatake teaches the device of claim 1, but does not mention that there are U-shaped hooks provided on the frame to assist in position the frame relative to the chamber.  Kato is directed to a support frame used in an aeration treatment device (See Abstract and see Fig. 1).  Kato suggests providing lifting hooks in an inverted U-shape on a frame member used in the device (See 32 in Fig. 4).  Kato suggest that the use of the U-shaped lifting hooks facilitate placing, removing, and positioning the frame in an aeration chamber (col. 6 lines 30-40).  Accordingly, it would  use known techniques to improve similar devices in the same way is considered prima facie obvious.

Claims 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriou.
As to claim 16, Dimitriou teaches the apparatus of claim 10, and Dimitriou further suggests that the baffle panels can be added to existing systems (See [0044], “...the SBR as described in the ‘327 patent may be divided with another transverse baffle 44...”), and that the number of baffles in the system is selected based on the design needs of the system (See [0014], “...second compartment may have additional partial or full transverse baffles..”).  A person having ordinary skill in the art at the time of invention would have recognized that making the baffles removable would provide for selecting the number and type of baffles, through removal or addition, to provide for desired operation of the system and therefore it would have been obvious.  See MPEP 2144.04(V)(C), it is obvious to make elements in the prior art removable if it is considered desirable for any reason to do so.
As to claim 17, Dimitriou teaches the apparatus of claim 10, but does not mention whether the apparatus is portable.  However, a person having ordinary skill would have expected that making the apparatus of Dimitriou portable would serve to provide for treatment of water where needed at different locations. Making a device in the prior art 
As to claim 19, Dimitriou teaches a method of aerating wastewater, comprising:
positioning an aeration apparatus within a wastewater source by installing a frame and at least on aerator connected to the frame in the wastewater source (See in Figs. 3 and 4, an aeration apparatus comprising frame 9 and aerators 7 is positioned and installed in a wastewater source held in tank 1);
directing the wastewater into the aeration tank (wastewater is supplied to the tank via 3; see in Figs. 3 and 4 and see also in [0012]) ;
directing the wastewater into a first aeration chamber defined in the aeration apparatus; aerating the wastewater in the first aeration chamber; directing the wastewater into a second aeration chamber; aerating the wastewater in the second aeration chamber (See [0014], and see in Figs. 3 and 4, the wastewater is directed into a first aeration chamber 33 and is aerated by an aerator 7, and then is provided to a second aeration chamber 34, and is aerated using an aerator in the second aeration chamber) ;
directing the wastewater out of the aeration tank (See 41 and 43 which remove treated wastewater from the tank; and see also 45);
Dimitriou is different in that Dimitriou does not mention removing the frame and at least on aerator from the aeration apparatus, and removing the aeration apparatus from the wastewater source.  However, a person having ordinary skill would have expected that removing the aerators and frame from the tank during a maintenance operation it is considered prima facie obvious to make elements found in the prior art removable if it is considered desirable for any reason to do so.
As to claim 20, Dimitriou teaches the method of claim 19, and Dimitriou provides for a baffle arrangement between the first and second aeration chambers, and directing the wastewater through the baffle arrangement to move the wastewater from the first aeration chamber to the second aeration chamber (See 4 as well as 30 and 31 in Figs 3 and 4 and see [0014] there is a baffle arrangement that the water flows through in order to move from the first to the second aeration chamber).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/Primary Examiner, Art Unit 1773